Willson, J.
Appellant was convicted of murder in the second degree, and his punishment was assessed at fifty years’ confinement in the penitentiary. The indictment is in due form, the evidence is full and conclusive, and the charge of the court is free of error, presenting to the jury all the law of the case, as favorably to the appellant as the facts warranted.
Upon the trial appellant offered to prove by one John Pender, his brother, a certain conversation which he, the said John Pender, had with deceased some time before the homicide, in regard to a pony, the same pony which in part was the cause of the difficulty, between appellant and deceased. The evidence was objected to by the State, and was rejected by the court, and the appellant excepted. We think the evidence was immaterial and irrelevant, and that it was properly rejected.
*506The case was tried on a legal holiday, the 21st day of April, and appellant assigns this as error. It was settled by this court in Dunlap v. State, 9 Texas Ct. App. 179, that article 2835, Rev. Stats., prescribing legal holidays, does not have the effect to suspend the proceedings of the courts on those days. That statute, in relation to all judicial proceedings, is merely permissive, allowing the courts to observe those holidays if they see proper to do so. We find no error in the proceedings and judgment of the court below, and the judgment is affirmed.

Affirmed.